— Appeal unanimously dismissed without costs. Memorandum: By stipulation on the record, respondent Profit agreed not to appeal from the court’s determination. Parties are free to chart their own litigation course and may stipulate that the decision of a lower court shall be final, thus waiving their right of appeal (Matter of New York, Lackawanna & W. R. R. Co., 98 NY 447, 453; see also, Mitchell v New York Hosp., 61 NY2d 208, 214). (Appeal from order of Supreme Court, Niagara County, Doyle, J.) Present — Callahan, J. P., Doerr, Boomer, Balio and Law-ton, JJ. (Order entered Sept. 3, 1987.)